Exhibit 10.20

 

--------------------------------------------------------------------------------

 

OPTION AGREEMENT

 

among

 

Deephaven Holdings, LLC

 

Deephaven Capital Management, LLC

 

Knight Trading Group, Inc.

 

KFP Holdings I LLC

 

and

 

the individuals set forth on the signature page hereto

 

Dated as of: October 21, 2003

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

THIS OPTION AGREEMENT (“Option Agreement”) is hereby made as of the 21st day of
October 2003, by and among KFP Holdings I LLC, a Delaware limited liability
company (“KFP”), Knight Trading Group, Inc., a Delaware corporation and the
indirect parent of KFP (“Knight Trading” and, together with KFP, “Knight”),
Deephaven Capital Management, LLC, a Delaware limited liability company
(“Deephaven Management”), Deephaven Holdings, LLC, a Minnesota limited liability
company (the “Management Group”), and the individuals set forth in signature
page hereto (each a “Management Group Member”).

 

WHEREAS, KFP holds 100% of the equity interests of Deephaven Management, which
in turn holds 100% of the equity interests of Deephaven Capital Management
International Ltd., a FSA Category C Company in the United Kingdom (“Deephaven
International” and, together with Deephaven Management, “Deephaven”). Deephaven
Management and/or Deephaven International are the sole general partners in, and
have advisory agreements with, the various Deephaven Funds listed on Schedule 1.

 

WHEREAS, Knight and the Management Group desire to engage in the following
Option Agreement to allow the Management Group under certain circumstances to
cause the formation of a limited liability company (the “New LLC”) to which the
equity interests of Deephaven Management would be contributed in accordance with
the terms of the limited liability company agreement attached hereto as Schedule
A and which limited liability company would be governed by the terms of such
limited liability company agreement.

 

WHEREAS, upon the exercise of the Option (as defined below), the parties intend
and agree that Knight will receive a 49% economic interest in the new LLC and
the Management Group will receive a 51% economic interest in the new LLC.
Accordingly, in consideration of the mutual covenants contained herein, Knight
and the Management Group agree as follows:

 

ARTICLE I

REPRESENTATIONS AND WARRANTIES

 

SECTION 1.01. Knight Representations. Knight represents and warrants to the
Management Group, each of the following:

 

(a) Organization and Authority. Knight Trading is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware. Each of KFP and Deephaven Management is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware. Deephaven International is an FSA Category C Company duly
organized, validly existing and in good standing under the laws of the United
Kingdom. Knight Trading has all corporate power and authority, and KFP has all
necessary limited liability company power and authority, to enter into, and to
perform their respective obligations under this Option Agreement. The execution
and delivery of this Option Agreement by Knight, the performance by Knight of
its obligations hereunder, and the consummation by Knight of the transactions
contemplated hereby have been duly and validly authorized and

 



--------------------------------------------------------------------------------

approved by all necessary corporate, or with respect to KFP, limited liability
company, action on behalf of Knight. This Option Agreement has been duly
executed and delivered by Knight, and, assuming this Option Agreement
constitutes a valid and binding obligation of the Management Group and each of
the Management Group Members, this Option Agreement constitutes a legal, valid,
and binding obligation of Knight enforceable against Knight in accordance with
its terms.

 

(b) No Conflict. The execution, delivery and performance of this Option
Agreement by Knight does not and will not (i) violate, conflict with or result
in the breach of any provision of the respective organizational documents of
Knight, Deephaven Management or Deephaven International, (ii) conflict with or
violate any law or order of any court or other governmental authority applicable
to Knight, Deephaven Management, Deephaven International or any of their
respective assets, properties or businesses, or (iii) conflict with, result in
any breach of, constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of, or result in the creation of any
encumbrance on any of the respective assets or properties of Knight, Deephaven
Management, or Deephaven International, pursuant to any note, bond, mortgage or
indenture, contract, agreement, lease, sublease, license, permit, franchise or
other instrument or arrangement to which Knight, Deephaven Management or
Deephaven International, respectively, is a party or by which any of such assets
or properties is bound or affected, except, in the case of clauses (ii) and
(iii) above, where such conflict, violation, breach, default, failure to obtain
any such consent, rights or creation will not have a material adverse effect on
the business of Deephaven Management or Deephaven International or on Knight’s
ability to enter into this Option Agreement and perform its obligations
hereunder.

 

(c) Corporate Structure. KFP currently owns all of the membership or other
equity interests in Deephaven Management. Deephaven Management currently owns
all of the equity interests in Deephaven International. Deephaven Management
and/or its 100% owned subsidiaries are the sole general partner and sole manager
of the investments of the Deephaven Funds listed on Schedule 1. Attached at
Schedule 2 are copies of the complete Certificate of Formation and the Limited
Liability Company Operating Agreement, or equivalent organizational documents,
of Deephaven Management and Deephaven International.

 

(d) Ownership of Interests. Deephaven Management is owned by KFP, free and clear
of all material liens, charges, pledges, security interests, claims and
encumbrances (“Liens”). Deephaven International is owned by Deephaven
Management, free and clear of all Liens. Knight has not received any notice of
any adverse claim to the ownership of any of the membership or other equity
interests in Deephaven Management or Deephaven International, nor does it have
any reason to know of any such adverse claim that may be justified and are not
aware of existing facts that would give rise to any adverse claim to the
ownership of such membership or other equity interests.

 



--------------------------------------------------------------------------------

(e) Attached as Schedule 3 are the balance sheets of Deephaven Management and
Deephaven International as of August 31, 2003 (the “Most Recent Balance
Sheets”). The Most Recent Balance Sheets have been prepared in accordance with
GAAP and accurately represent in all material respects the current financial
condition of Deephaven Management and Deephaven International. To the best of
Knight’s knowledge, neither Deephaven Management nor Deephaven International has
any liabilities, other than liabilities which will not have a material adverse
effect on the business of Deephaven Management or Deephaven International and
liabilities set forth on the face of the Most Recent Balance Sheets.
Notwithstanding anything to the contrary contained herein, any matter of which
any of the Management Group Members has knowledge, or any breach of a
representation or warranty or a threat of such breach of which any of the
Management Group Members has knowledge, as of the date hereof shall not
constitute a breach of any representation or warranty contained in this Section
1.01(e).

 

SECTION 1.02. The Management Group Representations. The Management Group and
each of the Management Group Members jointly and severally, represents and
warrants to Knight each of the following (except that the representations and
warranties made by individual Management Group Members shall be made by the
Management Group Members severally, but not jointly):

 

(a) Organization and Authority. The Management Group is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Minnesota, and has all necessary limited liability company power
and authority to enter into, and to perform its obligations under, this Option
Agreement. Such Management Group Member has the capacity to enter into, and to
perform his obligations under, this Option Agreement. The execution and delivery
of this Option Agreement by the Management Group and such Management Group
Member, the performance by the Management Group and such Management Group Member
of their respective obligations hereunder, and the consummation by the
Management Group and such Management Group Member of the transactions
contemplated hereby have been duly and validly authorized and approved by all
necessary limited liability company action on behalf of the Management Group and
such Management Group Member. This Option Agreement has been duly executed and
delivered by the Management Group and such Management Group Member, and,
assuming this Option Agreement constitutes a valid and binding obligation of
Knight, this Option Agreement constitutes a legal, valid and binding obligation
of the Management Group and such Management Group Member enforceable against the
Management Group and such Management Group Member in accordance with its terms.

 

(b) No Conflict. The execution, delivery and performance of this Option
Agreement by the Management Group and such Management Group Member does not and
will not (i) violate, conflict with or result in the breach of any provision of
the articles of organization or limited liability company agreement of the
Management Group, (ii) conflict with or violate any law or order of any court or
other governmental authority applicable to the Management Group, such Management
Group Member or any of their respective assets, properties or businesses, or
(iii) conflict with, result in any

 



--------------------------------------------------------------------------------

breach of, constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of, or result in the creation of any
encumbrance on any of the assets or properties of the Management Group or such
Management Group Member, pursuant to any note, bond, mortgage or indenture,
contract agreement, lease, sublease, license, permit, franchise or other
instrument or arrangement to which the Management Group or such Management Group
Member is a party or by which any of such assets or properties is bound or
affected, except, in the case of clauses (ii) and (iii) above, where such
conflict, violation, breach, default, failure to obtain any such consent, rights
or creation will not have a material adverse effect on the business of Deephaven
or on the ability of the Management Group or such Management Group Member to
enter into this Option Agreement and perform its obligations hereunder.

 

(c) Ownership of Interests. All of the membership interests of the Management
Group (the “Management Interests”) are owned directly by the Management Group
Members, the Management Interests owned by such Management Group Member are
owned free and clear of all Liens, and the Membership Interests represent all of
the issued and outstanding ownership or other equity interests of the Management
Group. Schedule 4 sets forth a complete and accurate list of the percentage of
Management Interests owned by each of the respective Management Group Members.
Attached as Schedule 5 are copies of the Certificate of Formation and the
Limited Liability Company Agreement of the Management Group. Neither the
Management Group nor such Management Group Member is a party to any agreement
creating rights with respect to the Membership Interests in any person other
than the Management Group Members. There are no existing warrants, options,
membership interest purchase agreements, restrictions of any nature, voting
trust agreement, proxies, calls or rights to subscribe of any character relating
to the Membership Interests owned by such Management Group Member. Neither the
Management Group nor such Management Group Member has received any notice of any
adverse claim to the ownership of any of the Membership Interests, nor do they
have any reason to know of any such adverse claim that may be justified and are
not aware of existing facts that would give rise to any adverse claim to the
ownership of the Membership Interests.

 

SECTION 1.03. Purchase for Investment.

 

(a) The Management Group is acquiring the Option to obtain equity interests in
the New LLC (the “Shares”), and on the Exercise Date (as defined below) will
acquire the Shares, solely for its own account and not as nominee or agent for
any other person and not with a view to, or for offer or sale in connection
with, any distribution thereof (within the meaning of the Securities Act) that
would be in violation of the securities laws of the United States of America or
any state thereof. The Management Group understands that the Option has not been
registered under the Securities Act and the Option is being issued in
transactions exempt from the registration requirements of the Securities Act.

 



--------------------------------------------------------------------------------

(b) KFP on the Exercise Date will acquire the Shares, solely for its own account
and not as nominee or agent for any other person and not with a view to, or for
offer or sale in connection with, any distribution thereof (within the meaning
of the Securities Act) that would be in violation of the securities laws of the
United States of America or any state thereof.

 

(c) As of the date hereof and as of the Exercise Date, each of KFP and the
Management Group further represents and warrants that it:

 

(1) is an “accredited investor” as defined in Regulation D promulgated under the
Securities Act;

 

(2) has been and will be afforded access to information about the New LLC and
the business, property, management and prospects of the New LLC sufficient to
enable it to evaluate its investment in the Shares;

 

(3) did not employ any broker or finder in connection with the transactions
contemplated in this Option Agreement; and

 

(4) understands that on the Exercise Date the Shares will not have been,
registered under the Securities Act and the Shares will be, issued in
transactions exempt from the registration requirements of the Securities Act.

 

SECTION 1.04. Survival. All representations and warranties contained in this
Article shall survive the execution and delivery of this Option Agreement and
the expiration or exercise of the Option.

 

ARTICLE II

OPTION TO FORM LLC

 

SECTION 2.01. Option to Form LLC Upon a Change of Control. The Management Group
shall have the option (the “Option”) to cause the formation of the New LLC to
which the equity interests of Deephaven Management would be contributed in
accordance with the terms of the limited liability company agreement attached
hereto as Schedule A (the “Operating Agreement”) and which limited liability
company would be governed by the terms of such Operating Agreement. The
Management Group may exercise the Option at any time after a Change of Control
until the later of (i) January 16, 2007 and (ii) one year following a Change of
Control (the “Termination Date”), but in no event later than December 31, 2007.
The Management Group shall give 15 calendar days notice prior to the exercise of
the Option. On the 15th day following said notice of exercise (the “Exercise
Date”), each of the Management Group and KFP shall enter into the Operating
Agreement. Upon the execution of, and as a condition to the effectiveness of and
concurrent with the contribution of the equity interests in Deephaven Management
under, the Operating Agreement, the employment agreements between Knight Trading
and each of the Management Group Members shall terminate and be of no further
force and effect. Upon Knight Trading’s request, each of the Management Group
Members

 



--------------------------------------------------------------------------------

shall enter into a full and unconditional release of Knight Trading, in a form
to be agreed upon by the parties, from any and all liabilities and obligations
of any kind relating to the employment of each Management Member, including,
without limitation, those arising under his former employment agreement but not
including (x) claims arising under or ancillary to his former employment
agreement for compensation owed and required to be paid, (y) liabilities or
obligations arising under this Option Agreement, and (z) liabilities or
obligations arising under the Operating Agreement. This Option Agreement shall
terminate upon the death, Permanent Disability, voluntary resignation or
termination for Cause of Colin Smith (“Smith”), in each case, prior to a Change
of Control. Other than for reason of death, Permanent Disability, voluntary
resignation, or termination for Cause of Smith, in each case, prior to a Change
of Control, this Option Agreement shall continue in full force and effect
notwithstanding any termination of the employment of any of the Management Group
Members. For purposes of this Option Agreement, (i) “Permanent Disability” shall
mean any disability caused by injury or illness as a result of which Smith is
unable to effectively perform all of his material duties under his employment
agreement with Knight Trading (as in effect from time to time, his “Employment
Agreement”) for a period of at least 60 consecutive days or 100 total days out
of any 365-day period; and (ii) “Cause” shall have the meaning of the term
“Cause” as set forth in Smith’s employment agreement with Knight Trading.

 

SECTION 2.02. Change-In-Control.

 

(a) Subject to Section 2.02(b), a “Change of Control” shall mean the first to
occur of:

 

(i) the acquisition by any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) of “beneficial ownership” (within the meaning of Rule
13d-3 of the Exchange Act), directly or indirectly, of securities of Knight
Trading representing twenty percent (20%) or more of either the then outstanding
shares of Knight Trading common stock or the combined voting power of Knight
Trading’s then outstanding voting securities entitled to vote generally in the
election of directors; provided, however, that for purposes of this subsection
(a), the following transactions shall not constitute a Change of Control: (A) an
acquisition by Knight Trading, (B) an acquisition by any employee benefit plan
(or related trust) sponsored or maintained by Knight Trading, (C) an acquisition
by an entity owned, directly or indirectly, by the stockholders of Knight
Trading in substantially the same proportions as their ownership of Knight
Trading common stock, or (D) an acquisition by an entity pursuant to a Business
Combination (as defined in subsection (iii) of this Section) that satisfies
clauses (A), (B) and (C) of such subsection;

 

(ii) the following individuals cease for any reason to constitute a majority of
Knight Trading’s directors then serving: individuals who as of the date hereof
constitute the board (the “Initial Directors”) and any new director (a “New
Director”) whose appointment or election by the Board or nomination for election
by Knight Trading’s stockholders was approved or recommended by a vote of at
least two-thirds of the directors then in office who either are Initial

 



--------------------------------------------------------------------------------

Directors or New Directors; provided, however, that a director whose initial
assumption of office is in connection with an actual or threatened election
contest (including but not limited to a consent solicitation) relating to the
election of directors of Knight Trading shall not be considered a New Director;

 

(iii) a reorganization, merger or consolidation or a sale or disposition of all
or substantially all of Knight Trading’s assets (a “Business Combination”),
other than a Business Combination in which (A) the voting securities of Knight
Trading outstanding immediately prior thereto and entitled to vote generally in
the election of directors continue to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof) more than fifty percent (50%) of the combined voting power of
the voting securities of Knight Trading or such surviving entity or parent
outstanding immediately after such Business Combination and entitled to vote
generally in the election of directors; (B) no “person” (as hereinabove
defined), other than Knight Trading, an employee benefit plan (or related trust)
sponsored or maintained by Knight Trading, or an entity resulting from such
Business Combination, acquires more than twenty percent (20%) of the combined
voting power of Knight Trading’s then outstanding securities entitled to vote
generally in the election of directors, and (C) at least a majority of the
members of the board of directors of the entity resulting from such Business
Combination were Initial Directors or New Directors at the time of the execution
of the initial agreement, or action of the Board, providing for such Business
Combination; or

 

(iv) the stockholders of Knight Trading approve a plan of complete liquidation
or dissolution of Knight Trading.

 

(b) Notwithstanding anything in Section 2.02(a) to the contrary (including
2.02(a)(i) and 2.02(a)(iii)(B)), a Change of Control shall not be deemed to have
occurred as a result of a “person” acquiring beneficial ownership of securities
of Knight Trading representing less than fifty percent (50%) of either the then
outstanding shares of Knight Trading common stock or the combined voting power
of Knight Trading’s then outstanding voting securities entitled to vote
generally in the election of directors, unless there has also been a material
diminution in the duties and responsibilities of Knight Trading’s CEO as
compared to his/her duties and responsibilities with Knight Trading immediately
prior to such a transaction.

 

ARTICLE III

 

COVENANTS

 

SECTION 3.01. Knight’s Covenants. Prior to the earlier of the Exercise Date and
the Termination Date, neither Knight or Deephaven shall, without the prior
written consent of the Management Group:

 

(a) transfer any equity or other ownership interest in either Deephaven
Management or Deephaven International if the effect of such transfer is such
that Knight Trading no longer owns, directly or indirectly, 100% of such equity
and other ownership interests;

 



--------------------------------------------------------------------------------

(b) distribute the proceeds of any indebtedness for borrowed money incurred by
Deephaven to Deephaven’s equity holders;

 

(c) create any Lien (i) on any equity or other ownership interest in either
Deephaven Management or Deephaven International or (ii) for borrowed money on
any property or assets of Deephaven except, in the case of clause (ii), Liens
for current taxes or assessments not delinquent; builder, mechanic, landlord,
warehousemen, materialmen, contractor, workmen, repairmen, carrier Liens, or
other similar Liens arising and continuing in the ordinary course of business;
Liens that are purchase money Liens arising in the ordinary course of business;
or

 

(d) allow Deephaven Management or Deephaven International to enter into any
agreement with an affiliate of Knight that is not terminable upon the exercise
of the Option with no further obligation or liability.

 

SECTION 3.02. The Management Group’s Covenants. Until the earlier of the
Exercise Date and the Termination Date, without the prior written consent of
Knight, neither the Management Group nor any Management Group Member may sell,
assign, transfer, give, hypothecate or otherwise encumber, directly or
indirectly, by operation of law or otherwise (including by merger,
consolidation, dividend or distribution) (any such sale, assignment, transfer,
gift, hypothecation or encumbrance being hereinafter referred to as a
“Transfer”), the Management Interests, the Option or any Shares or any direct or
indirect interest of any kind therein or derived therefrom; provided, that each
of the Management Group Members may transfer such shares or interests to each
other or their respective immediate family members or fully controlled
estate-planning entities (which transferees shall acknowledge and agree to be
bound by the provisions of this Option Agreement and the Operating Agreement as
if a party thereto). The Management Group’s organizational documents will
contain transfer restrictions to give full effect to the preceding sentence. Any
transfer of the Management Interests, the Option or any Shares or any direct or
indirect interest of any kind therein or derived therefrom in contravention of
this Section 3.02 shall be null and void.

 

SECTION 3.03. Certain Distributions. The parties agree that prior to the
Exercise Date, except as set forth in Section 3.01(b), Deephaven shall
distribute all of the Excess Current Assets (as defined in the Operating
Agreement) to Knight, other than those described in clause (ii) of the first
sentence of Section 2.02 of the Operating Agreement. To the extent that there
are Excess Current Assets of a type capable of distribution that have not been
distributed as of the Exercise Date (other than those described in clause (ii)
of the first sentence of Section 2.02 of the Operating Agreement), such Excess
Current Assets shall be distributed to Knight at such time as they become
distributable.

 



--------------------------------------------------------------------------------

 

ARTICLE IV

MISCELLANEOUS

 

SECTION 4.01. Further Assurances. Each of Knight and the Management Group agrees
to execute, acknowledge, deliver, file, record and publish such further
certificates, amendments to certificates, instruments and documents, and do all
such other acts and things as may be required by law, or as may be required to
carry out the intent and purposes of this Option Agreement.

 

Governing Law. This Option Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts
executed and performed entirely in that state. In addition, each of the parties
hereto (a) consents to submit itself to the personal jurisdiction of any state
court located in the State of Delaware in the event any dispute arises out of
this Option Agreement, (b) agrees that it shall not bring any action relating to
this Option Agreement in any court other than any state court located in the
State of Delaware and (c) agrees that it shall not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from any such
court or to assert any rights it may have to transfer or change the venue of any
action relating to this Option Agreement.

 

SECTION 4.03. Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
THIS WAIVER AND (iii) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS SET
FORTH HEREIN.

 

SECTION 4.04. Specific Performance. The parties acknowledge and agree that in
the event of any breach of this Option Agreement, each non-breaching party would
be irreparably and immediately harmed and could not be made whole by monetary
damages. Therefore, each party agrees to the granting of specific performance of
this Option Agreement and injunctive or other equitable relief in favor of the
other party as a remedy for any such breach without proof of actual damages. The
parties (a) hereby waive, in any action for specific performance, the defense of
adequacy of a remedy at law and any requirement for the securing or posting of
any bond in connection with any such remedy and (b) shall be entitled, in
addition to any other remedy to which they may be

 



--------------------------------------------------------------------------------

entitled at law or in equity, to compel specific performance of this Agreement
in any action instituted in accordance with this Section. The remedy provided
for in this shall not be deemed to be the exclusive remedy for a party’s breach
of this Option Agreement, but shall be in addition to all other remedies
available at law or equity to the other parties.

 

SECTION 4.05. Severability. If any term or other provision of this Option
Agreement is invalid, illegal or incapable of being enforced by any law or
public policy, all other terms and provisions of this Option Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Option Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible.

 

SECTION 4.06. Notices. Knight agrees that it will provide the Management Group
notice of any Change of Control within 24 hours after Knight has knowledge of
such Change of Control being effective. All notices, requests, claims, demands
and other communications hereunder (collectively, “Notices”) shall be in writing
and shall be given or made (and shall be deemed to have been duly given or made
upon receipt) by delivery in person, by courier service, by cable, by telecopy,
by telex or by registered or certified mail (return receipt requested, with
postage prepaid), to the respective parties at the following addresses:

 

if to Management Group, to:

 

Deephaven Holdings, LLC

130 Cheshire Lane

Suite 120

Minnetonka, Minnesota 55305

Telephone: 952-249-5510

Telecopier:

Attention: Colin Smith

 



--------------------------------------------------------------------------------

With a copy to:

 

Sidley Austin Brown & Wood LLP

10 South Dearborn Street

Chicago, Illinois 60603

Telephone: (312) 853-7000

Telecopier: (312) 853-7036

Attention: Bridget R. O’Neill, Esq.

      Jon A. Ballis, Esq.

 

if to Knight, to:

 

Knight Trading Group, Inc.

Newport Tower

525 Washington Blvd.

Jersey City, New Jersey 07310

Telephone: 201-222-9400

Telecopier: 201-557-6853

Attention: General Counsel

 

With a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Telephone: 212-735-3000

Telecopier: 212-735-2000

Attention: Daniel E. Wolf, Esq.

 

SECTION 4.07. Headings; Section and Article References. All titles or captions
contained in this Option Agreement are for convenience of reference only and
shall not affect in any way the meaning or interpretation of this Option
Agreement. All references in this Option Agreement to specific “Sections” or
“Articles” shall be deemed to be references to Sections or Articles,
respectively, of this Option Agreement, unless the context otherwise requires.

 



--------------------------------------------------------------------------------

SECTION 4.08. No Third-Party Beneficiaries. This Option Agreement shall be
binding upon and inure solely to the benefit of the parties hereto and their
permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other person any legal or equitable right, benefit or
remedy of any nature whatsoever.

 

SECTION 4.09. Amendments. Neither this Option Agreement nor any term or
provision hereof may be amended, modified, waived or supplemented orally, but
rather, only by a written instrument executed by the parties hereto.

 

SECTION 4.10. Assignment. This Option Agreement shall be binding upon and inure
to the benefit of each of the parties and their respective successors and
permitted assigns; provided, that neither this Option Agreement nor any rights
hereunder may be assigned by operation of law or otherwise without the express
prior written consent of the other parties hereto except that KFP may assign all
or a portion of its rights and delegate all or a portion of its duties under
this Option Agreement in whole or in part to one or more wholly owned, direct or
indirect subsidiaries of Knight Trading to which all of the equity interests of
Deephaven Management are transferred.

 

SECTION 4.11. Expenses. All costs and expenses incurred in connection with this
Option Agreement and the transactions contemplated by this Option Agreement
shall be paid by the party to this Option Agreement incurring such expenses.

 

SECTION 4.12. No Recourse Against Others. No director, officer, member, partner,
employee, owner, representative, agent, heir, executor, administrator,
beneficiary, stockholder, or controlling person, as such, of any party hereto
shall have any liability hereunder or for any obligations of the parties hereto,
as applicable, in respect of the Option or the Shares or for any claim based on,
in respect or by reason of, such obligations or their creation or this Option
Agreement. Each party, by execution of this Option Agreement, waives and
releases all such persons for all such liabilities.

 

SECTION 4.13. Entire Agreement. This Option Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof and
all prior agreements relative hereto are terminated. Amendments, variations,
modifications or changes herein may be made effective and binding upon the
parties by, and only by, the setting forth of same in a document duly executed
by each party, and any alleged amendment, variation, modification or change
herein which is not so documented shall not be effective as to any party.

 

SECTION 4.14. Counterparts. This Option Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which when
taken together shall constitute one and the same agreement.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Option Agreement
as of the day and year first above written.

 

KFP HOLDINGS I LLC

/S/  

 

THOMAS M. JOYCE

Name:

 

Thomas M. Joyce

Title:

 

Manager

KNIGHT TRADING GROUP, INC.

/S/  

 

THOMAS M. JOYCE

Name:

 

Thomas M. Joyce

Title:

 

Chief Executive Officer

DEEPHAVEN CAPITAL MANAGEMENT, LLC

/S/  

 

THOMAS M. JOYCE

Name:

 

Thomas M. Joyce

Title:

 

Manager

DEEPHAVEN HOLDINGS, LLC

/S/  

 

COLIN SMITH

Name:

 

Colin Smith

Title:

 

Manager

MATTHEW HALBOWER

/S/  

 

Matthew Halbower

COLIN SMITH

/S/  

 

COLIN SMITH

SHAILESH VASUNDHRA

/S/  

 

SHAILESH VASUNDHRA

 